Cite as 2017 Ark. App. 500


                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                      No.CV-16-1122

NICK MURPHY                                     OPINION DELIVERED: OCTOBER 4, 2017
                                APPELLANT
                                                APPEAL FROM THE SHARP
                                                COUNTY CIRCUIT COURT
V.                                              [NO. 68CV-10-240]

                                                HONORABLE HAROLD S. ERWIN,
FNBC BANK F/K/A FIRST NATIONAL                  JUDGE
BANKING COMPANY
                        APPELLEE APPEAL DISMISSED




                             ROBERT J. GLADWIN, Judge

        The Sharp County Circuit Court granted summary judgment to appellee FNBC

 Bank f/k/a First National Banking Company (“FNBC”), dismissing appellant Nick

 Murphy’s claims against FNBC with prejudice. Murphy argues on appeal that the circuit

 court erred in granting summary judgment because genuine issues of material fact existed.

 However, we do not reach Murphy’s claims because this court lacks jurisdiction. We

 recognize that we should have granted FNBC’s motion to dismiss, which was filed with this

 court on February 8, 2017. However, the case is fully before us, and upon closer review of

 the motion and record, we are compelled to admit our mistake and dismiss the appeal

 because compliance with Rule 54(b) is a jurisdictional matter. Ark. R. Civ. P. 54(b) (2016);

 Stratton v. Ark. State Hwy. Comm’n, 323 Ark. 740, 917 S.W.2d 538 (1996). Because the

 order appealed from is not a final judgment and the Rule 54(b) certificate does not include
                                   Cite as 2017 Ark. App. 500

the requisite specific factual findings that warrant “no just reason for delay,” we dismiss the

appeal.

          Murphy filed a complaint against Wesley and Kathleen Austin on August 31, 2010,

alleging that they had breached a partnership agreement with him by failing to account for

the profits of their rental-property business. The complaint states, “Funds [from the rental-

property business] were placed in a Partnership Account at FNB[.]” On March 10, 2014,

Murphy filed an amended complaint for breach of contract, adding FNBC as a defendant.

FNBC filed a motion to dismiss on May 8, 2014, claiming that Murphy had failed to state

facts on which relief could be granted. See Ark. R. Civ. P. 12(b)(6) (2014). After a hearing,

the circuit court denied the motion to dismiss by order filed March 9, 2015.

          On May 9, 2015, FNBC filed a motion for summary judgment with an attached

affidavit of Rebekah Guiltner. The circuit court granted summary judgment by order filed

August 25, 2016, and dismissed FNBC with prejudice. On September 8, 2016, Murphy

filed a notice of appeal, and on September 12, 2016, Murphy filed a motion for new trial

and to vacate the summary-judgment order. On October 6, 2016, an amended order

granting summary judgment and dismissing FNBC with prejudice was filed with an attached

Rule 54(b) certificate that purports to allow an appeal of the circuit court’s decision, even

though Murphy’s claims against the Austins have not been resolved. Rule 54(b) provides

in part:

          When more than one claim for relief is presented in an action, whether as a claim,
          counterclaim, cross-claim, or third party claim, or when multiple parties are
          involved, the court may direct the entry of a final judgment as to one or more but
          fewer than all of the claims or parties only upon an express determination, supported
          by specific factual findings, that there is no just reason for delay and upon an express
          direction for the entry of judgment. (Emphasis added.)

                                                 2
                                 Cite as 2017 Ark. App. 500


       The Rule 54(b) certificate at issue states that the claims between Murphy and FNBC

have been concluded by the summary-judgment order. However, the certificate gives no

specific factual finding to support that “there is no just reason for delay” of the appeal. The

certificate does not explain why the order dismissing FNBC should be appealed before the

circuit court concludes Murphy’s claims against the Austins. Accordingly, we dismiss for

lack of jurisdiction.

       Dismissed.

       HARRISON and KLAPPENBACH, JJ., agree.

       Ronald S. Burnett, Jr., and Joel G. Hargis, for appellant.

       Quattlebaum, Grooms & Tull PLLC, by: E.B. Chiles IV, for appellee.




                                               3